Charles L. Newman filed his petition in the Circuit Court of Wetzel County, praying for a writ of mandamus *Page 706 
to require respondent to institute proceedings in condemnation for the purpose of ascertaining the amount of damages to which petitioner may be entitled as the owner of certain real estate through and over which two public roads have been constructed. The respondent demurred to petition, assigning three grounds in support of his demurrer. The court overruled the demurrer as to one ground but sustained it as to the other two, and, upon joint application of the parties, certified its ruling to this Court.
It appears from the allegations of the petition that Newman is the owner of a tract of land situate in Wetzel County, which he acquired by conveyance December 20, 1938, over and through which land a public road had been opened and maintained for more than fifty years. It is alleged that there is another road on the land owned by petitioner which was constructed prior to the year 1933. Petitioner further alleges that respondent in the year 1933 constructed two new public roads on and over the land now owned by Newman; that the new roads are laid out in the same general direction as the old roads; that the new roads have not been in continuous use since the construction thereof; but that at the time of the institution of the suit and for a considerable time prior thereto had been in use as public roads and under the control of respondent, notwithstanding objections of petitioner and his predecessor in title. Petitioner asserts that the use of his land by respondent is in derogation of his rights, the respondent never having acquired any right-of-way over petitioner's land for the construction of the new public roads, and prays that a writ of mandamus issue requiring respondent to institute a condemnation proceeding to ascertain the damages to which petitioner is entitled by reason of the construction of the new roads. The respondent assigns as grounds of demurrer to the petition: (a) That he is an officer of the State of West Virginia, and by reason of Code, 14-2-3, as amended, that this proceeding must be instituted and determined in the Circuit Court of Kanawha County; (b) that the petition shows that Newman was not the owner of the land at the time the roads *Page 707 
were constructed; and (c) that the petition does not show that the roads were constructed after May 16, 1933, the effective date of the Act (Chapter 40, Article IV, Sec. 6, Acts, 1933, Ex. Sess.), which requires that the cost of acquiring rights-of-way for road purposes be paid out of the state road fund, county courts prior to that time being required to pay such costs.
The first ground of demurrer raises a question as to the venue for this proceeding which requires consideration of Code,14-2-3, amended by Chapter 20, Acts of the Legislature, 1941, to read as follows:
    "The following proceedings shall be brought and prosecuted only in the circuit court of Kanawha County:
    "1. Any suit in which the governor, any other state officer, or a state agency is made a party defendant, except as garnishee or suggestee.
    "2. Any suit attempting to enjoin or otherwise suspend or affect a judgment or decree on behalf of the state obtained in any circuit court.
    "This section shall apply only to such proceedings as are not prohibited by the constitutional immunity of the state from suit under section thirty-five, article six of the constitution of the State."
Prior to the amendment of 1941, the statute as to venue of a suit against a state agency was considered by this Court in the suit of Davis v. West Virginia Bridge Commission et al., 113 W. Va. 110,166 S.E. 819. It was there held that the proper venue of a suit challenging the validity of a contract entered into by the commission for the purchase of a bridge located in Summers County was the county where the state capital was located. Later this Court held that the terms of the same statute were not broad enough to include the state tax commissioner and that "a suit against that official may be brought in any county where there is jurisdiction and venue."Ice Cream Co. v. Hickman, 119 W. Va. 351, 193 S.E. 553, decided before the statute took its present form. The language used *Page 708 
in Code, 14-2-3, as amended, leaves little room for doubt. The respondent is a defendant; he is in the category of "any other state officer," and in this proceeding he is not made a defendant as a garnishee or suggestee.
It is urged that Code, 53-1-2, fixes venue as to writs of mandamus in the county where the record or proceeding is, to which the writ relates. We do not think that the mere act of respondent in appropriating the land now used for the new roads constitutes a proceeding or a record. But conceding that a record or a proceeding is in Wetzel County, no reason is perceived why the legislature could not make an exception as to the venue of proceedings against state officers. It is further contended that mandamus, being an extraordinary remedy, is not within the purview of Code, 14-2-3, as amended. Originally, mandamus was an extraordinary prerogative writ. Subject to some qualifications a mandamus in modern practice is now considered as an action at law between the parties. Fisher v. City ofCharleston, 17 W. Va. 595; State ex rel. Matheny v. CountyCourt, 47 W. Va. 672, 35 S.E. 959. While the use of the word "suit" in Code, 14-2-3, may be inept, we think that, considering the section as a whole, the statute applies to actions at law, as well as suits in equity, and that venue of this proceeding is in Kanawha County. What has been said with reference to venue is inapplicable to the original jurisdiction of this Court conferred by Article VIII, Section 3 of the constitution.
We come to a consideration of the ruling of the trial court as to the second ground of the respondent's demurrer. While the views hereinbefore expressed dispose of the question of venue, they do not determine the actual rights of the petitioner to recover compensation for the land alleged to have been occupied by the new roads and damages, if any, to the residue of the land. Can a grantee recover such compensation and damages, accrued prior to his acquisition of the land?
The petition charges that entry on and appropriation of the land for the new roads were unlawful. Treating that assertion as true, whose land was appropriated and damaged *Page 709 
by reason of the construction of the new roads? Certainly not the petitioner's, as he did not acquire the land until more than four years after the alleged illegal entry. The owner at the time of the completion of the roads could waive his rights, assert them in a proper proceeding or assign them. Briar CreekRy. Co. v. Kanawha Cent. Ry. Co., 70 W. Va. 226, 73 S.E. 726, (waiver); Riggs v. State Road Commissioner, 120 W. Va. 298,197 S.E. 813, (mandamus by owner to require commissioner to institute condemnation proceedings).
The new roads had been constructed for at least four years when petitioner purchased the land. The additional burden and consequential damage, if any, were complete at the time of the conveyance to Newman. It is only reasonable to say that if the land was diminished in value by reason of the construction of the roads such diminution may have been taken into consideration by Newman in fixing the amount of the purchase price, and that the former owner or owners did likewise.
The construction of the roads may have caused injury to the land, but the injury to the land was complete when the construction of the two roads was finished. This injury gives rise to a personal right vested in the then owner, and did not pass with the land. Lewis Eminent Domain, Third Ed. Section 895; Nichols on Eminent Domain, Second Ed. Section 440. This right is entirely independent of the title to the land, and therefore the provisions of Code, 54-2-12 are inapplicable.
There are no allegations in the petition which disclose or assert that the right of the former owner was transferred by the deed of conveyance or by a separate assignment. Can it be said that in the absence of such transfer or assignment Newman acquired the right to compensation and damage which accrued prior to the date of his ownership?
The assignability of such personal right is not before us, and we refrain from a discussion thereof. However, it is proper to say that no assignment is alleged and in the absence of some special mention in the deed of conveyance *Page 710 
or separate assignment the right to enforce the collection of compensation or damages being a personal right did not pass to Newman. Accord: Croft v. Scott Bluff County, 121 Neb. 343,237 N.W. 149; Breigel v. Breigel et al., 307 Pa. 93, 160 A. 581;Carroll v. Davis, 128 S.C. 40, 121 S.E. 601; Russakov
v. McCarthy Co., 206 Cal. 682, 275 P. 808; Am.  Eng. Ency. of Law, 2nd Ed. Vol. 10, page 1189; C.J.S., Title Eminent Domain, Section 202.
Agreeable to the foregoing principles, we hold that the proper venue for a mandamus proceeding instituted in a circuit court against the State Road Commissioner for the purpose of requiring him to institute condemnation proceedings is in the Circuit Court of Kanawha County. What we have said makes it unnecessary to discuss the other ground of demurrer.
The ruling of the trial court on the first ground of demurrer is reversed.
Reversed.